DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 10/18/2021 have been entered.  Applicant’s claim amendment and specification amendment have been considered.  The drawing objection, 112 rejection has been withdrawn.

Response to Arguments
	Applicant’s arguments on pages 7-13, filed on 10/18/2021 have been fully considered and are not persuasive.
	Applicant argue with respect to claim 1 that the cited reference does not disclose “which is configured to refract image light symmetrically and form a real image of image source using the mirror projection device as the axis of symmetry.”
	The interpretation of the mirror projection device in the primary reference Osterhout 

teaches the beam splitter being configured to refract image light symmetrically as shown in 



similar refractive index and have low birefringence.  Birefringence is define as the optical 

property of a double refraction of light in a transparent, molecularly ordered material.  In the 

secondary reference Suzuki paragraph 19 and the last 4 lines states that the curved mirrors can 

have a glass material which refract and diffracted.
Osterhout teaches an ultra-thin optical component (figures 14, 85, and 93-96), comprising a mirror projection device (beam splitter 8452 and image source 9450) and a reflector (combiner 9320), wherein the mirror projection device (9452; paragraph [0457] teaches beam splitter preferentially made from plastic materials with similar refractive index and have low birefringence) is configured to refract image light symmetrically (paragraph [0493] teaches optical axis 935 is perpendicular to optical axis 934), the reflector (9320) is configured to reflect the image light (9360) to the human eye (9310).
	Suzuki teaches an ultra-thin optical component (figures 1 and 10) comprising the mirror projection device (paragraph [0019] teaches that the curved mirror can include a glass material, a diffractive surface which the scan light is refracted and diffracted at a position of the diffractive surface, and reflected by the curved mirror, scan mirror 12 send the light to the mirror 24 (which is the curved mirror); reflection unit 92 and paragraph [0082] teaches the scan light 42 which has entered the reflection unit 92 is refracted) is configured to refract image light symmetrically (paragraph [0055] teaches the optical path of the laser beam 40 from the scan mirror 12 to the convergence point 60 via the reflection mirror 22 and the optical path of the laser beam 40 from the convergence point 60 to the convergence point 62 via the projection mirror 24 may have similar shapes with different sizes, and can be configured to have point-symmetry with respect to the convergence point 60 which is similar for figures 1 and 10),  then form a real image (60) of an image source (32 and 10; paragraph [0041] teaches image data is input to the image input unit 
	The rejection of claim 1 is therefore maintained.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 10 the phrase “the mirror projection device is configured to refract image light” is unclear.  There is no description or examples specifying how the light is refracted by a mirror projection device.  For examination purposes the phrase will be interpreted as a mirror device is configured to refract and deflect off a surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout US 20180129112 in view of Suzuki et al,. US 20210173199 (hereinafter Suzuki).
Regarding claim 1, Osterhout teaches 
	an ultra-thin optical component (figures 14, 85, and 93-96), comprising a mirror projection device (beam splitter 8452 and image source 9450) and a reflector (combiner 9320), wherein
	the mirror projection device (9452; paragraph [0457] teaches beam splitter preferentially made from plastic materials with similar refractive index and have low birefringence) is configured to refract image light symmetrically (paragraph [0493] teaches optical axis 935 is perpendicular to optical axis 934), the reflector (9320) is configured to reflect the image light (9360) to the human eye (9310).
	Osterhout is silent regarding configured to refract image light symmetrically, then form a real image of an image source, and project the real image onto the reflector, wherein the real image and the image source are symmetrical with the mirror projection device as the axis of symmetry, and the real image is located between a human eye and the reflector.
	Suzuki teaches an ultra-thin optical component (figures 1 and 10) comprising the mirror projection device (paragraph [0019] teaches that the curved mirror can include a glass material, a diffractive surface which the scan light is refracted and diffracted at a position of the diffractive surface, and reflected by the curved mirror, scan mirror 12 send the light to the mirror 24 (which is the curved mirror); reflection unit 92 and paragraph [0082] teaches the scan light 42 which has entered the reflection unit 92 is refracted) is configured to refract image light symmetrically (paragraph [0055] teaches the optical path of the laser beam 40 from the scan mirror 12 to the convergence point 60 via the reflection mirror 22 and the optical path of the laser beam 40 from the convergence point 60 to the convergence point 62 via the projection mirror 24 may have similar shapes with different sizes, and can be configured to have point-symmetry with respect to the convergence point 60 which is similar for figures 1 and 10),  then form a real image (60) of an image source (32 and 10; paragraph [0041] teaches image data is input to the image input unit 32 from a camera and/or recorder or the like), and project the real image onto the reflector (projection mirror 24), wherein the real image (60) and the image source (32 and 10) are symmetrical with the mirror projection device (24 and 92) as the axis of symmetry (as shown in figure 1 both side of 22 and 92 are symmetrical and paragraph [0019]), and the real image (60) is located between a human eye (eye 50) and the reflector (24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Osterhout, to use the refract image light symmetrically, then form a real image of an image source, and project the real image onto the reflector, wherein the real image and the image source are symmetrical with the mirror projection device as the axis of symmetry, and the real image is located between a human eye and the reflector as taught by Suzuki, for the purpose of distributing the light beam evenly (paragraph [0055]).
Regarding claim 2, Osterhout in view of Suzuki teaches the invention as set forth above and Osterhout further teaches the ultra-thin optical component (figures 8, 14, 85, and 93-96), wherein a bottom of the real image (figure 8 located in 202 and 60 as due to combination with Suzuki) is higher than a path on which the image light reflected by the upper portion of the reflector (figure 8, 204, containing 802 and 804) is located (paragraphs [0239]).
Regarding claim 3, Osterhout in view of Suzuki teaches the invention as set forth above and Osterhout further teaches	the ultra-thin optical component (figures 8, 14, 85, and 93-96), wherein the mirror projection device (9450 and 9452) is a micro-reflector array, an inverted image system, or a micro projection system (paragraph [0674] teaches an edge lit LCD that projects light onto a combiner).
Regarding claim 10, Osterhout teaches 
	a virtual imaging method applicable to a near-eye display device (figures 8, 14, 85, and 93-96), wherein
	image light emitted by a micro-image source (image source 9450) is incident to a mirror reflection device (beam splitter 9452);
	the mirror reflection device (9452) receives the image light (9360), sends the image light symmetrically to a place between a human eye (user’s eye 9310) and an optical element (combiner 9320) placed right in front of the human eye (9310).
	Osterhout is silent regarding to form a real image, the real image and the micro-image source are symmetrical with the mirror projection device as the axis of symmetry; and
	the aggregated real image is further incident to the optical element, and the optical element may further guide the image light into the human eye.
	Suzuki taches a virtual imaging method applicable to a near-eye display device (figure 1; paragraph [0001], [0002], and [0005] and figure 10, features are similar for figures 1 and 10) to form a real image (60), the real image (60)  and the micro-image source (32 and 10; paragraph [0041] teaches image data is input to the image input unit 32 from a camera and/or recorder or the like) are symmetrical with the mirror projection device (22) as the axis of symmetry (as shown in figures 1 and 10 both side of 22 and 92 are symmetrical); and
	the aggregated real image (60) is further incident to the optical element (24 and 95), and the optical element (24 and 95) may further guide the image light into the human eye (50; shown in figure 1 and paragraph [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Osterhout, to use refracting the image light symmetrically between a human eye and an optical element  placed right in front of the human eye, to form a real image; and the aggregated real image is further incident to the optical element, and the optical element may further guide the image light into the human eye as taught by Suzuki, for the purpose of distributing the light beam evenly (paragraph [0055]).

Claims 4-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout US 20180129112 in view of Suzuki et al,. US 20210173199 (hereinafter Suzuki)  as applied to claims 1-3 above, and further in view of Cheng et al. US 9,239,453 (hereinafter Cheng).
Regarding claim 4, Osterhout in view of Suzuki teaches the invention as set forth above but is silent regarding a primary mirror and an auxiliary mirror, and a reflector surface of the primary mirror is a free-form surface.
Cheng teaches the ultra-thin optical component (figure 2), wherein	the reflector (1’ and 2) comprises a primary mirror (2) and an auxiliary mirror (1’), and a reflector surface (surface of 2) of the primary mirror (2) is a free-form surface (column 1, line 25-30 teaches wedge-shaped prism-lens having freeform surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Osterhout in view of Suzuki, to use a primary mirror and an auxiliary mirror, and a reflector surface of the primary mirror is a free-form surface as taught by Cheng, for the purpose of providing an optical see-through capability that the rays from the microdisplay will be reflected by the rear surface while the rays from a real-world scene will be transmitted (column 5, lines 15-20).
Regarding claim 5, Osterhout in view of Suzuki and Cheng teaches the invention as set forth above and Cheng further teaches the ultra-thin optical component (figure 2), wherein the reflective surface (1’ and 2)  is a continuously or non-continuously spliced free-form surface(column 1, line 25-30 teaches wedge-shaped prism-lens having freeform surface), and satisfies an XY polynomial (column 15, lines 50-65 and column 16, lines 1-66 and Table 8 and 9), and a focal length f of the primary mirror ranges from 15 mm to 25 mm (Table 1, effective focal length is 15 mm).  The reason for combining is the same as above claim 4.
Regarding claim 6, Osterhout in view of Suzuki and Cheng teaches the invention as set forth above and Osterhout further teaches the ultra-thin optical component (figures 8, 14, 85, and 93-96), wherein the reflective surface (9320) is coated with or attached to a full-reflective film or reflective film with a predetermined transmission-reflection ratio (paragraph [0490] teaches the optics module includes a combiner 9320 that can have a partial mirror coating that transmits a majority (greater than 50% transmission of visible light) of the available light from the environment, with transmission higher than 70% preferred. For example, the combiner 9320 can have a broadband partial mirror that reflects less than 30% and transmits over 70% of the entire visible wavelength band.).
Regarding claim 7, Osterhout in view of Suzuki and Cheng teaches the invention as set forth above and Osterhout further teaches the ultra-thin optical component (figures 8, 14, 85, and 93-96), wherein a non-effective reflective surface (paragraph [0260] and figure 14, outer portion of the optical element that is not part of 204 and 202) of the reflector (lower optical module 204) is extended to an area covering a size of an image source (upper optical module 202).
Regarding claim 8, Osterhout in view of Suzuki and Cheng teaches the invention as set forth above and Cheng further teaches
	the ultra-thin optical component (figure 2), wherein outer surfaces of an auxiliary mirror (1) and the primary mirror (2) of the reflector (1 and 2) are of different types (column 5, lines 15- 20, surface 2 is coated as a half mirror and surface 2 is required to satisfy the condition of total internal reflection), and a curvature difference between the two outer surfaces is adjusted (column 16, lines 1-10, radius of curvature and Table 8 for surface 1 and 2), to adapt to different visual degrees of human eyes  (column 7, lines 55-68 and column 8, lines 1- 17 teaches the radius of curvature and shifting of the ray from top to bottom of the pupil). The reason for combining is the same as above claim 4.
Regarding claim 11, Osterhout in view of Suzuki teaches the invention as set forth above but is silent regarding a primary mirror and an auxiliary mirror, and a reflective surface of the primary mirror is a free-form surface.
Cheng teaches the ultra-thin optical component (figure 2), wherein 	the reflector (1’ and 2) comprises a primary mirror (2) and an auxiliary mirror (1’), and a reflective surface (surface of 2) of the primary mirror (2) is a free-form surface (column 1, lines 25-30 teaches wedge-shaped prism-lens having freeform surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Osterhout in view Suzuki, to use a primary mirror and an auxiliary mirror, and a reflector surface of the primary mirror is a free-form surface as taught by Cheng, for the purpose of providing an optical see-through capability that the rays from the microdisplay will be reflected by the rear surface while the rays from a real-world scene will be transmitted (column 5, lines 15-20).
Regarding claim 12, Osterhout in view of Suzuki and Cheng teaches the invention as set forth above and Cheng further teaches the ultra-thin optical component (figure 2), wherein the reflective surface (1’ and 2)  is a continuously or non-continuously spliced free-form surface(column 1, line 25-30 teaches wedge-shaped prism-lens having freeform surface), and satisfies an XY polynomial (column 15, lines 50-65 and column 16, lines 1-66 and Table 8 and 9), and a focal length f of the primary mirror ranges from 15 mm to 25 mm (Table 1, effective focal length is 15 mm).  The reason for combining is the same as above claim 11.
Regarding claim 13, Osterhout in view of Suzuki and Cheng teaches the invention as set forth above and Osterhout further teaches the ultra-thin optical component (figures 8, 14, 85, and 93-96), wherein the reflective surface (9320) is coated with or attached to a full-reflective film or reflective film with a predetermined transmission-reflection ratio (paragraph [0490] teaches the optics module includes a combiner 9320 that can have a partial mirror coating that transmits a majority (greater than 50% transmission of visible light) of the available light from the environment, with transmission higher than 70% preferred. For example, the combiner 9320 can have a broadband partial mirror that reflects less than 30% and transmits over 70% of the entire visible wavelength band.).
Regarding claim 14, Osterhout in view of Suzuki and Cheng teaches the invention as set forth above and Osterhout further teaches the ultra-thin optical component (figures 8, 14, 85, and 93-96), wherein a non-effective reflective surface (paragraph [0260] and figure 14, outer portion of the optical element that is not part of 204 and 202) of the reflector (lower optical module 204) is extended to an area covering a size of an image source (upper optical module 202).
Regarding claim 15, Osterhout in view of Suzuki and Cheng teaches the invention as set forth above and Cheng further teaches
	the ultra-thin optical component (figure 2), wherein outer surfaces of an auxiliary mirror (1) and the primary mirror (2) of the reflector (1 and 2) are of different types (column 5, lines 15- 20, surface 2 is coated as a half mirror and surface 2 is required to satisfy the condition of total internal reflection), and a curvature difference between the two outer surfaces is adjusted (column 16, lines 1-10, radius of curvature and Table 8 for surface 1 and 2), to adapt to different visual degrees of human eyes  (column 7, lines 55-68 and column 8, lines 1- 17 teaches the radius of curvature and shifting of the ray from top to bottom of the pupil). The reason for combining is the same as above claim 11.
Regarding claim 16, Osterhout in view of Suzuki teaches the invention as set forth above but is silent regarding a primary mirror and an auxiliary mirror, and a reflector surface of the primary mirror is a free-form surface.
Cheng teaches the ultra-thin optical component (figure 2), wherein	the reflector (1’ and 2) comprises a primary mirror (2) and an auxiliary mirror (1’), and a reflector surface (surface of 2) of the primary mirror (2) is a free-form surface (column 1, line 25-30 teaches wedge-shaped prism-lens having freeform surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Osterhout in view of Suzuki, to use a primary mirror and an auxiliary mirror, and a reflector surface of the primary mirror is a free-form surface as taught by Cheng, for the purpose of providing an optical see-through capability that the rays from the microdisplay will be reflected by the rear surface while the rays from a real-world scene will be transmitted (column 5, lines 15-20).
Regarding claim 17, Osterhout in view of Suzuki and Cheng teaches the invention as set forth above and Cheng further teaches the ultra-thin optical component (figure 2), wherein the reflective surface (1’ and 2)  is a continuously or non-continuously spliced free-form surface(column 1, line 25-30 teaches wedge-shaped prism-lens having freeform surface), and satisfies an XY polynomial (column 15, lines 50-65 and column 16, lines 1-66 and Table 8 and 9), and a focal length f of the primary mirror ranges from 15 mm to 25 mm (Table 1, effective focal length is 15 mm).  The reason for combining is the same as above claim 16.
Regarding claim 18, Osterhout in view of Suzuki and Cheng teaches the invention as set forth above and Osterhout further teaches the ultra-thin optical component (figures 8, 14, 85, and 93-96), wherein the reflective surface (9320) is coated with or attached to a full-reflective film or reflective film with a predetermined transmission-reflection ratio (paragraph [0490] teaches The optics module includes a combiner 9320 that can have a partial mirror coating that transmits a majority (greater than 50% transmission of visible light) of the available light from the environment, with transmission higher than 70% preferred. For example, the combiner 9320 can have a broadband partial mirror that reflects less than 30% and transmits over 70% of the entire visible wavelength band.).
Regarding claim 19, Osterhout in view of Suzuki and Cheng teaches the invention as set forth above and Osterhout further teaches the ultra-thin optical component (figures 8, 14, 85, and 93-96), wherein a non-effective reflective surface (paragraph [0260] and figure 14, outer portion of the optical element that is not part of 204 and 202) of the reflector (lower optical module 204) is extended to an area covering a size of an image source (upper optical module 202).
Regarding claim 20, Osterhout in view of Suzuki and Cheng teaches the invention as set forth above and Cheng further teaches
	the ultra-thin optical component (figure 2), wherein outer surfaces of an auxiliary mirror (1) and the primary mirror (2) of the reflector (1 and 2) are of different types (column 5, lines 15- 20, surface 2 is coated as a half mirror and surface 2 is required to satisfy the condition of total internal reflection), and a curvature difference between the two outer surfaces is adjusted (column 16, lines 1-10, radius of curvature and Table 8 for surface 1 and 2), to adapt to different visual degrees of human eyes  (column 7, lines 55-68 and column 8, lines 1- 17 teaches the radius of curvature and shifting of the ray from top to bottom of the pupil). The reason for combining is the same as above claim 16.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Osterhout US 20180129112 in view of Suzuki et al,. US 20210173199 (hereinafter Suzuki) as applied to claim 1 above, and further in view of Smithwick US 20170299866.
Regarding claim 9, Osterhout further teaches 
	a display device using the ultra-thin optical component (figures 8, 14, 85, and 93-96), comprising a micro-image source (beam splitter 9452 and image source 9450; paragraph [0674] teaches an edge lit LCD that projects light onto a combiner), wherein
the micro-image source (beam splitter 9452 and image source 9450; paragraph [0674] teaches an edge lit LCD that projects light onto a combiner) is located on an upper portion (upper optical module 202) of the ultra-thin optical component or a side close to the human eye (user’s eye 9310), and is configured to emit the image light (image light 9360), wherein
	the ultra-thin optical component (9452) is configured to refract (paragraph [0457] teaches beam splitter preferentially made from plastic materials with similar refractive index and have low birefringence) the received image light symmetrically (paragraph [0493] teaches light traveling on optical axis 935 is perpendicular to optical axis 934), 
and then reflect the image light (9360) to the human eye (9310) through the reflector (9320); and
	a display device support (figure 14e, frame), configured to support the micro-image source (image source located in 202 in figure 14d) and the ultra-thin optical component (9452; paragraph [0265]).
	Osterhout in view of Suzuki is silent regarding forming an inverted image of the image light.
Smithwick teaches a device (figure 2 and paragraph [0037]) comprising forming an inverted image of the image light (paragraph [0037] teaches lens 215 collimates the light (which now illustrates an inverted image of the environment) while lens 220 again inverts the image before the light passes through the beam combiner 225 where the AR character 150 is injected into the image and finally the lens again collimates the light before it is provided to the eye.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Osterhout in view of Suzuki, to use forming an inverted image of the image light as taught by Smithwick, for the purpose of correcting the orientation of the inverted image (paragraph [0031]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872